         Case 1:19-cv-10023-KPF Document 101 Filed 06/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,                   No. 19 Civ. 10023 (KPF)

        Plaintiffs and Counterclaim Defendants,           NOTICE OF MOTION TO
                                                          EXCLUDE THE EXPERT
        - against -                                       TESTIMONY OF
                                                          DAVID C. HINMAN
 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,                                            ORAL ARGUMENT
                                                          REQUESTED
        Defendants and Counterclaim Plaintiffs.



               PLEASE TAKE NOTICE that upon the annexed Declaration of Matthew S.

Salerno, as well as the exhibits to that declaration, and the accompanying Memorandum of Law,

the undersigned, on behalf of Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A.

(the “Trustee”) and GLAS Americas LLC (the “Collateral Agent”), hereby move this Court before

the Honorable Katherine Polk Failla, United States District Judge for the Southern District of New

York, at the United States Courthouse, 40 Foley Square, Courtroom 618, New York, New York

10007, for an Order excluding the reports and testimony of Plaintiffs’ expert David C. Hinman

from this action pursuant to Federal Rules of Evidence 401, 403, and 702 and the Supreme Court’s

decision in Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). The grounds for

this motion are set forth in the accompanying Memorandum of Law.
        Case 1:19-cv-10023-KPF Document 101 Filed 06/10/20 Page 2 of 2



Dated: New York, New York
       June 10, 2020

PAUL, WEISS, RIFKIND,                         LATHAM & WATKINS LLP
  WHARTON & GARRISON LLP
Walter Rieman                                 By: s/ Matthew S. Salerno_________
William A. Clareman                                Christopher J. Clark
Jonathan Hurwitz                                   Matthew S. Salerno
Shane D. Avidan                                    Sean H. McMahon
1285 Avenue of the Americas                   885 Third Avenue
New York, New York 10019-6064                 New York, New York 10022
Telephone: 212-373-3000                       Telephone: 212-906-1200
Facsimile: 212-757-3990                       Facsimile: 212-751-4864
wrieman@paulweiss.com                         chris.clark@lw.com
wclareman@paulweiss.com                       matthew.salerno@lw.com
jhurwitz@paulweiss.com                        sean.mcmahon@lw.com
savidan@paulweiss.com
                                              Attorneys for Defendants and Counterclaim
PAUL, WEISS, RIFKIND,                         Plaintiffs MUFG Union Bank, N.A. and
  WHARTON & GARRISON LLP                      GLAS Americas LLC, in their respective
Roberto J. Gonzalez (pro hac vice)            capacities as Trustee and Collateral Agent,
2001 K Street, NW                             under the Indenture dated October 27, 2016,
Washington, DC 20006-1047                     and the Pledge and Security Agreement
Telephone: 202-223-7300                       dated October 28, 2016, governing
rgonzalez@paulweiss.com                       PDVSA’s Senior Secured Notes due 2020

Attorneys for Defendants and Counterclaim
Plaintiffs MUFG Union Bank, N.A. and
GLAS Americas LLC, in their respective
capacities as Trustee and Collateral Agent,
under the Indenture dated October 27,
2016, and the Pledge and Security
Agreement dated October 28, 2016,
governing PDVSA’s Senior Secured Notes
due 2020 (as to New York law issues only)




                                              2
